Citation Nr: 1333421	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  09-28 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a right shoulder disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1961 to December 1961.  He also had subsequent National Guard service, including active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) between 1961 and 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2009, the Veteran appeared at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of that hearing is in the claims file.

The Veteran had requested an opportunity to appear and offer testimony at a hearing before a Veterans Law Judge.  In correspondence submitted in September 2013, he withdrew that request.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has testified that right shoulder, left knee, and right ankle disabilities were incurred as the result of a single incident on June 15, 1965 when he fell getting out of a transport vehicle in the dark.  He has submitted a written statement from his commanding officer at the time attesting to the injury and asserting that it occurred during a two-week period of active duty for training (ACDUTRA).  However, it does not appear that there has been an attempt to verify that the Veteran was on qualifying service at the time of the claimed injury.

Accordingly, the case is REMANDED for the following action:

1.  Verify all periods of the Veteran's, ACDUTRA, and INACDUTRA, especially those in June 1965 and June 1967.  

2.  Obtain all treatment and examination records pertaining to the Veteran's period of service in the Virginia National Guard.

3.  Efforts to obtain Federal records must continue until they are obtained, unless it is reasonably certain that the records do not exist or that further efforts would be futile.

4.  The Veteran should be asked to submit any records in his possession which pertain to his periods of National Guard service.

5.  The Veteran should be advised of any records that cannot be obtained, of the efforts made to obtain the record, and of what further actions will be taken with regard to his claims.

6.  If records show that the Veteran had qualifying service in June 1965 or at any other time at which such an injury or incident is shown to have occurred, to include June 1967; provide the Veteran a VA examination with respect to his claimed disabilities.

The examiner should address the following questions:

Accepting the lay descriptions of injury, was the Veteran's claimed disability (right shoulder, left knee, right ankle) at least as likely as not (probability 50 percent or greater) caused by or otherwise the result of the incident in service?  

Provide reasons each opinion.  

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


